March 30, 2012


Mr. Craig A. Morgan
Attorney at Law
718 Sunfish
Austin, TX 78734-4410


Mr. Isaac Joel Tawil
Garcia Quintanilla & Palacios
5526 North Tenth Street
McAllen, TX 78504
Mr. Michael W. Eady
Thompson, Coe, Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin Centre
Austin, TX 78701

RE:   Case Number:  10-0953
      Court of Appeals Number:  13-09-00153-CV
      Trial Court Number:  C-2626-07-B

Style:      FORD MOTOR COMPANY
      v.
      RICHARD H. GARCIA

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Mr. Robert E.     |
|   |Ammons            |
|   |Ms. Laura Hinojosa|